DETAILED ACTION
The following is a final office action in response to applicant’s amendment filed on 01/18/2022 for response of the office action mailed on 11/03/2021. No claims are added or deleted. Therefore, claims 1-30 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 11, 13-15, 18 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over  Takeda et al. (2021/0084507),  Takeda hereinafter, in view of  Cirik et al. (2019/0306842), Cirik hereinafter.

 Re. Claims 1 and 26, Takeda teaches a method of wireless communication performed by a user equipment (UE) (Fig. 1 & ¶0009-¶0010) and a user equipment (UE) (Fig. 9), comprising: a memory (Fig. 9, 1003); and at least one processor (Fig. 9, 1001) coupled to the memory and configured to: monitor a set of operational conditions associated with the UE (Fig.1 & ¶0010 - a receiving section that performs monitoring of a downlink control channel during a beam failure recovery (BFR) procedure. Fig.1-3 & ¶0087 - UE may use any of Search Space ID=0, 1, and 2 associated with CORESET ID=0 as the SearchSpace-BFR, and may perform monitoring of the PDCCH at the time of the beam recovery procedure. Also,  See steps 101 and 102 in Fig. 1 & ¶0024-¶0027) ; transmit, based on the monitoring, a  first request for an indication identifying a physical downlink control channel (PDCCH) monitoring location associated with receiving a next downlink control information (DCI) communication (Fig. 1 &¶0030 -  In Step S104, the UE that has identified the new candidate beam transmits a beam recovery request (BFRQ (Beam Failure Recovery reQuest)).  The beam recovery request may be referred to as a beam recovery request signal, a beam failure recovery request signal. Fig. 1 &¶0032 - The beam recovery request may include information of the new candidate beam identified in Step S103.  Resources for the beam recovery request may be associated with the new candidate beam.  Information of the beam may be notified by using a beam index (BI), a port for a certain reference signal, a resource index (for example, a CSI-RS resource indicator (CRI)), and/or the like. Fig. 1 &¶0033 - The response signal may include reconfiguration information (for example, configuration information of DL-RS resources) related to one or a plurality of beams.  For example, the response signal may be transmitted in a UE-common search space for a PDCCH. ¶0089 - UE may identify configuration of a search space corresponding to the CORESET-BFR, out of pieces of search space configuration associated with the CORESET corresponding to the CORESET-BFR, based on at least one of the following rules: ¶0094 - Search space configured to monitor a specific DCI format (for example, DCI format 0_0, DCI format 0_1, and so on).  See step 202 in Fig. 2 & Step 302/304 in Fig. 3); and monitor in the PDCCH monitoring location if the indication is received in response to the first  request (Fig.1 & ¶0010 - a control section that identifies correspondence between a format of downlink control information transmitted on the downlink control channel and a search space in which the monitoring is performed. Fig.3 & ¶0033 - In Step S105, the base station that has detected the beam recovery request transmits a response signal for the beam recovery request from the UE.  The response signal may include reconfiguration information related to one or a plurality of beams. …the response signal may be transmitted in a UE-common search space for a PDCCH.  The UE may determine a transmit beam and/or a receive beam to be used, based on the beam reconfiguration information. ¶0089 - UE may identify configuration of a search space corresponding to the CORESET-BFR, out of pieces of search space configuration associated with the CORESET corresponding to the CORESET-BFR, based on at least one of the following rules: ¶0094 - Search space configured to monitor a specific DCI format (for example, DCI format 0_0, DCI format 0_1, and so on). Fig.3 & ¶0121 - The UE may monitor a PDCCH with CRC bits masked (DCI scrambled) with a random access RNTI (RA-RNTI), in a certain period (which may be referred to as a monitoring window) (Step S302)).
Even though, Takeda teaches transmit, based on the monitoring, a request for an indication identifying a physical downlink control channel (PDCCH) monitoring location associated with receiving ……………………………….., yet, Takeda does not expressly teach the claimed feature, “a next downlink control information (DCI) communication”; however, in the analogous art, Cirik explicitly discloses transmit, based on the monitoring, a first request for an indication identifying a physical downlink control channel (PDCCH) monitoring location associated with receiving a next downlink control information (DCI) communication  (Fig. 24 & ¶0291 - The wireless device 2402 may initiate a BFRQ transmission, for example, based on detecting the beam failure on the second BWP and identifying the first RS of the second BWP.  The BFRQ transmission may comprise sending (e.g., transmitting), in a first slot, the at least one preamble via the at least one PRACH resource for the BFR procedure of the second BWP (e.g., at time T3).  …. The wireless device 2402 may start, from a second slot, monitoring for a BFR response, for example, based on sending (e.g., transmitting) the at least one preamble in the first slot. Fig. 24 & ¶0292 -  The monitoring for the BFR response may comprise monitoring at least one second PDCCH in one or more coresets associated with the second BWP for a second DCI (interpreted as a next DCI) within a configured response window.  The second DCI may be CRC scrambled by a C-RNTI of the wireless device 2402. The second DCI may be CRC scrambled by a C-RNTI of the wireless device 2402. The BFR procedure may be successfully completed (e.g., at time T4), for example, based on receiving the second DCI  (interpreted as a next DCI) on the at least one second PDCCH in the one or more coresets, within the configured response window).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Takeda’s invention of a system and a method for performing a procedure of detecting  a beam failure and switching another beam to combine Cirik’s invention of a 

Re. Claims 2 and  27,  Takeda  and Cirik teach claims 1 and 26.
Takeda further teaches wherein at least one of the set of operational conditions is associated with a channel between the UE and a base station, or wherein at least one of the set of operational conditions is associated with a state of the UE (Fig.1 & ¶0010 - a receiving section that performs monitoring of a downlink control channel during a beam failure recovery (BFR) procedure. Fig.1 & ¶0025 - In Step S102, due to interruption of radio waves from the base station, the UE cannot detect the PDCCH.  Such interruption may occur due to the influence of an obstruction between the UE and the base station, fading, interference. Fig.1 & ¶0026 - When certain conditions are satisfied, the UE detects a beam failure.  When the base station receives a certain signal (beam recovery request in Step S104) from the UE, the base station may determine that the UE has detected the beam failure… Here, the detection of beam failure by the UE is interpreted as a set of operational conditions, which triggers the beam recovery request in step 104 as shown in Fig. 1.  Under BRI “state of the UE” is interpreted as a condition of the UE when the UE experiences an adverse radio environment as disclosed supra. Also, Examiner interprets that only one of the claim limitations to be mapped because of the presence of conjunction “or” in the limitation along with the term “at least one of”), or wherein the set of operational conditions includes an estimated traffic volume of the UE on one or more uplink resources of the channel, or wherein the set of operational conditions includes a traffic pattern characteristic on by the UE on one or more uplink resources of the channel, or wherein the set of or wherein the at least one of the set of operational conditions includes a power state of the UE, or a combination thereof.

Re. Claim 11,  Takeda  and Cirik teach claim 1.
Takeda further teaches transmitting a second request for one or more uplink resources (Fig. 3 & ¶0118 - In the case of CB-BFR, the MAC layer of the UE may trigger preamble transmission for the PHY layer, based on certain conditions.  The PHY layer may perform preamble transmission, in accordance with an indication of the MAC layer (Step S301). See ¶0124 further); and  receiving a grant of the one or more uplink resources in response to the request (Fig. 3 & ¶0121 -  The UE may monitor a PDCCH with CRC bits masked (scrambled) with a random access RNTI (RA-RNTI), in a certain period (which may be referred to as a monitoring window) (Step S302).  Fig. 3 & ¶0123 - The PDCCH to be monitored in the above certain period may include DCI for DL data channel scheduling … The DCI may be used for scheduling a PDSCH of message 2 in the RA procedure. Fig. 3 & ¶0124 - The PDSCH of message 2 may include MAC CEs for a RA response, and the MAC CEs may further include a UL grant for scheduling a PUSCH of message 3 (hereinafter also referred to as a message 3 grant)), wherein the first request for the indication is transmitted on the one or more uplink resources. (Fig. 3 & ¶0124 - The UE transmits the PUSCH of message 3, based on the message 3 grant (for example, by using resources indicated by the grant) (Step S303). Fig. 3 & ¶0125 - The message 3 grant may … include a CSI request field.)

Re. Claims 13 and  28,  Takeda  and Cirik teach claims 1 and 26.
Takeda further teaches receiving the indication identifying the PDCCH monitoring location in response to the first request. (Fig.1 & ¶0010 - a control section that identifies correspondence between a format of downlink control information transmitted on the downlink control channel and a search space in which the monitoring is performed. Fig.1 & ¶0033 - In Step S105, the base station that has detected the beam recovery request transmits a response signal for the beam recovery request from the UE.  The response signal may include reconfiguration information related to one or a plurality of beams. …the response signal may be transmitted in a UE-common search space for a PDCCH.  The UE may determine a transmit beam and/or a receive beam to be used, based on the beam reconfiguration information. ¶0089 - UE may identify configuration of a search space corresponding to the CORESET-BFR, out of pieces of search space configuration associated with the CORESET corresponding to the CORESET-BFR, based on at least one of the following rules: ¶0094 - Search space configured to monitor a specific DCI format (for example, DCI format 0_0, DCI format 0_1, and so on). Fig.3 & ¶0121 - The UE may monitor a PDCCH with CRC bits masked (DCI scrambled) with a random access RNTI (RA-RNTI), in a certain period (which may be referred to as a monitoring window) (Step S302)).
Re. Claim 14,  Takeda  and Cirik teach claim 13.
Takeda further teaches wherein the indication is received via a DCI communication (¶0089 - UE may identify configuration of a search space corresponding to the CORESET-BFR, out of pieces of search space configuration associated with the CORESET corresponding to the CORESET-BFR, based on at least one of the following rules: ¶0094 - Search space configured to monitor a specific DCI format (for example, DCI format 0_0, DCI format 0_1, and so on). Fig.3 & ¶0121 - The UE may monitor a PDCCH with CRC bits masked (DCI scrambled) with a random access RNTI (RA-RNTI), in a certain period (which may be referred to as a monitoring window) (Step S302).  Examiner interprets that only one of the claimed feature to be mapped along with the rest of the claimed features in the limitation because of the presence of conjunction “or” ) or a medium access control (MAC) command element (CE).
Re. Claim 15,  Takeda  and Cirik teach claim 13.
Yet, Takeda does not expressly teach detecting the next DCI communication based on the monitoring in the PDCCH monitoring location.
However, in the analogous art, Cirik explicitly discloses detecting the next DCI communication based on the monitoring in the PDCCH monitoring location. (Fig. 24 & ¶0292 -  The monitoring for the BFR response may comprise monitoring at least one second PDCCH in one or more coresets associated with the second BWP for a second DCI (interpreted as a next DCI) within a configured response window.  The second DCI (interpreted as a next DCI) may be CRC scrambled  by a C-RNTI  of the wireless device 2402).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Takeda’s invention of a system and a method for performing a procedure of detecting  a beam failure and switching another beam to combine Cirik’s invention of a system and a method for performing beam failure recovery procedures using bandwidth parts, because it prevents and/or reduces timing misalignment between a wireless device and a base station, which may reduce latency, increase efficiency of resource usage, and/or conserve power. (¶0002-¶0004, Cirik)
Re. Claim 18,  Takeda  and Cirik teach claim 1.
Takeda further teaches wherein the first request comprises information from the set of operational conditions which triggers the transmission of the request. (Fig.1 & ¶0010 - a receiving section that performs monitoring of a downlink control channel during a beam failure recovery (BFR) procedure. Fig.1 & ¶0025 - In Step S102, due to interruption of radio waves from the base station, the UE cannot detect the PDCCH.  Such interruption may occur due to the influence of an obstruction between the UE and the base station, fading, interference. Fig.1 & ¶0026 - When certain conditions are satisfied, the UE detects a beam failure.  When the base station receives a certain signal (beam recovery request in Step S104) from the UE, the base station may determine that the UE has detected the beam failure… Here, the detection of beam failure by the UE is interpreted as a set of operational conditions, which triggers the beam recovery request in step 104 as shown in Fig. 1).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over  Takeda, in view of  Cirik, further in view of Kim et al. (2020/0100248), Kim hereinafter.

Re. Claim 3,  Takeda  and Cirik teach claim 2.
Yet, Takeda  and Cirik do not expressly teach wherein the channel comprises a physical uplink shared channel (PUSCH) that includes one or more uplink resources allocated to the UE.
However, in the analogous art, Kim explicitly discloses wherein the channel comprises a physical uplink shared channel (PUSCH) that includes one or more uplink resources allocated to the UE. (Fig. 6 & ¶0131 –  The terminal may determine the resource region 600 for PUSCH transmission with a configured grant on the basis of the period information 603 configured through a higher layer and the time resource allocation information 601 and the frequency resource allocation information 602 acquired from the DCI scrambled with the CS-RNTI corresponding to the trigger and perform the PUSCH transmission with the configured grant in the corresponding resource region 600).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Takeda’s invention of a system and a method for performing a procedure of detecting  a beam failure and switching another beam and  Cirik’s invention of a system and a method for performing beam failure recovery procedures using bandwidth parts to combine Kim’s invention of a system and a method for transmitting and receiving physical-layer channels having different priorities in a wireless communication system, because it provides a mechanism to prioritize delay sensitive (i.e., low latency) services such as ultra-reliable low-latency communication (URLLC)  over delay-tolerant services (i.e., high latency), such as enhanced mobile broadband (eMBB), massive machine-type communication (mMTC), a requirement for data services for 5G communication system. (¶0003-¶0007, Kim)
Re. Claim 4,  Takeda  and Cirik teach claim 2.
Yet, Takeda and Cirik do not expressly teach wherein the set of operational conditions includes whether the channel includes one or more uplink resources that are allocated to the UE in accordance with a semi-persistent scheduling (SPS) or configured grant (CG) protocol.
However, in the analogous art, Kim explicitly discloses wherein the set of operational conditions includes whether the channel includes one or more uplink resources that are allocated to the UE in accordance with a semi-persistent scheduling (SPS) or configured grant (CG) protocol. (Fig. 6 & ¶0131 –  The terminal may determine the resource region 600 for PUSCH transmission with a configured grant (interpreted as a configured grant protocol) on the basis of the period information 603 configured through a higher layer and the time resource allocation information 601 and the frequency resource allocation information 602 acquired from the DCI scrambled with the CS-RNTI corresponding to the trigger and perform the PUSCH transmission with the configured grant (interpreted as a configured grant protocol) in the corresponding resource region 600. Examiner interprets that only one of the claimed feature to be mapped along with the rest of the claimed features in the limitation because of the presence of conjunction “or”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Takeda’s invention of a system and a method for performing a procedure of detecting  a beam failure and switching another beam and  Cirik’s invention of a system and a method for performing beam failure recovery procedures using bandwidth parts to combine Kim’s invention of a system and a method for transmitting and receiving physical-layer channels having different priorities in a wireless communication system, because it provides a mechanism to prioritize delay sensitive (i.e., low latency) services such as ultra-reliable low-latency communication (URLLC)  over delay-

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Takeda, in view of  Cirik,  in view of Kim, further in view of Golitschek Edler von Elbwart et al. (2016/0080133),  Golitschek hereinafter.

Re. Claim 5,  Takeda, Cirik and Kim teach claim 4.
Yet, Takeda, Cirik and Kim  do not expressly teach wherein the transmission of the first request is triggered if the one or more uplink resources are not allocated with the SPS or CG protocol.
However, in the analogous art, Golitschek explicitly discloses wherein the transmission of the first request is triggered if the one or more uplink resources are not allocated with the SPS or CG protocol. (Fig.1-16 & ¶0219 - In case the UE needs to transmit user data in the uplink and no SPS allocation (interpreted as a SPS (semi-persistent scheduling) protocol) or other allocations are available for an uplink transmission, the UE can transmit a scheduling request with information on what is to be transmitted, and the scheduler of the eNodeB can consider the scheduling request of the UE and may then provide (if possible) a dynamic uplink resource allocation to the UE. Examiner interprets that only one of the claimed feature to be mapped along with the rest of the claimed features in the limitation because of the presence of conjunction “or”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Takeda’s invention of a system and a method for performing a procedure of detecting  a beam failure and switching another beam and  Cirik’s invention of a system and a method for performing beam failure recovery procedures using bandwidth parts and  Kim’s invention of a system and a method for transmitting and receiving physical-layer channels having different priorities in a wireless communication system to combine Golitschek’s invention of flexible TDD uplink-downlink .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Takeda, in view of  Cirik,  in view of  Wirtanen et al. (2014/0051454),  Wirtanen hereinafter.

Re. Claim 6,  Takeda  and Cirik teach claim 2.
Yet, Takeda  and Cirik do not expressly teach wherein the transmission of the first request is triggered if the estimated traffic volume exceeds a traffic volume threshold.
However, in the analogous art, Wirtanen explicitly discloses wherein the transmission of the first request is triggered if the estimated traffic volume exceeds a traffic volume threshold. (Fig.1-18 & ¶0066 - if the amount of uplink RLC data buffered (also, interpreted as estimated/predicted traffic volume, see Fig. 10 & ¶0092) in the mobile station 135 exceeds a configured threshold, the mobile station 135 then triggers sending of a MEASUREMENT REPORT message containing traffic volume information to inform the UTRAN 100 about the amount of uplink RLC data buffered in the mobile station 135. Fig.1-18 & ¶0092 - The data transmission evaluator 1010 … evaluates (e.g., determines, predicts (i.e., estimates), etc.) the amount(s) (and possibly direction and/or other characteristics) of uplink data and/or downlink data that is(are) expected to be transferred between the mobile station 135 and the UTRAN 100).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Takeda’s invention of a system and a method for performing a procedure of detecting  a beam failure and switching another beam and  Cirik’s invention of a system and a method for performing beam failure recovery procedures using bandwidth parts to combine Wirtanen’s invention of a system and a method for reducing data transfer latency caused by state transitions in mobile networks, because it enables a radio access network for an efficient allocation of radio resources to user devices without unnecessarily over-assigning resources. (¶0001/¶0136, Wirtanen)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Takeda, in view of  Cirik,  further in view of Johansson et al. (2021/0306868),  Johansson hereinafter.

Re. Claim 8,  Takeda  and Cirik teach claim 2.
Yet, Takeda  and Cirik do not expressly teach wherein the transmission of the first request is triggered if the error rate on the channel is below an error rate threshold.
However, in the analogous art, Johansson explicitly discloses wherein the transmission of the first request is triggered if the error rate on the channel is below an error rate threshold. (Fig. 1 & ¶0007 - A UE may also indicate beam failure if the hypothetical Block Error Rate (BLER) for a PDCCH drops below a certain threshold. Fig. 1 & ¶0008 - To recover from beam failure, the UE identifies a new candidate beam using SSB measurements and transmits a beam failure recovery request on the Physical Random Access Channel (PRACH) to the serving network node, such as a base station, which sends a response back to the UE if it is able to receive the beam failure recovery request).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Takeda’s invention of a system and a method for performing a procedure of detecting  a beam failure and switching another beam and  Cirik’s invention of a system and a method for performing beam failure recovery procedures using bandwidth parts to combine Johansson’s invention of a system and a method for beam management in a wireless communications network, because it provides an efficient  mechanism in detecting beam failures for wireless devices with an improved performance using multiple beams without incurring large signaling overheads in a wireless communication network. (¶0001/¶0009-¶0014, Johansson)

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Takeda, in view of  Cirik,  further in view of Lee et al. (2016/0066279),  Lee hereinafter.

Re. Claim 9,  Takeda  and Cirik teach claim 2.
Yet, Takeda  and Cirik do not expressly teach wherein the power state of the UE comprises a battery charge level of the UE, a charging status of the UE, or a combination thereof.
However, in the analogous art, Lee explicitly discloses wherein the power state of the UE comprises a battery charge level of the UE, a charging status of the UE, or a combination thereof. (Fig.5/Fig.8-9 & ¶0073 - In step 823, when the detected battery level is lower than or equal to the battery threshold, the terminal 820 calculates an array antenna gain required to convert a narrow beam into a wide beam by considering a power consumption of the terminal 820 and the battery threshold. Fig.5/Fig.8-9 & ¶0074 - In step 803, the terminal 820 transmits, to the base station 810, a message for requesting a beam setup of the terminal and a resource of the base station 810 based on the adjusted gain… the message may include at least one among an indicator indicating that the terminal requires a low power consumption support ….an amount of resources additionally required by the terminal for the low power consumption support .. Also, see ¶0077-¶0078. Examiner interprets that only one of the claimed features to be mapped along with the rest of the claimed features in the limitation because of the presence of conjunction “or”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Takeda’s invention of a system and a method for performing a procedure of detecting  a beam failure and switching another beam and  Cirik’s invention of a system and a method for performing beam failure recovery procedures using bandwidth parts to combine Lee’s 

Re. Claim 10,  Takeda,  Cirik and Lee teach claim 9.
Yet, Takeda  and Cirik do not expressly teach wherein the transmission of the first request is triggered if the battery charge level of the UE is lower than a charge threshold, if the charging status of the UE indicates that the UE is not charging, or a combination thereof.
However, in the analogous art, Lee explicitly discloses wherein the transmission of the first request is triggered if the battery charge level of the UE is lower than a charge threshold (Fig.5/Fig.8-9 & ¶0073 -  In step 823, when the detected battery level is lower than or equal to the battery threshold, the terminal 820 calculates an array antenna gain required to convert a narrow beam into a wide beam by considering a power consumption of the terminal 820 and the battery threshold. Fig.5/Fig.8-9 & ¶0074 - In step 803, the terminal 820 transmits, to the base station 810, a message for requesting a beam setup of the terminal and a resource of the base station 810 based on the adjusted gain… the message may include at least one among an indicator indicating that the terminal requires a low power consumption support ….an amount of resources additionally required by the terminal for the low power consumption support .. Also, see ¶0077-¶0078. Examiner interprets that only one of the claimed features to be mapped along with the rest of the claimed features in the limitation because of the presence of conjunction “or”), if the charging status of the UE indicates that the UE is not charging, or a combination thereof.




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Takeda, in view of  Cirik,  further in view of Yerramalli et al. (2017/0289993, same assignee but published more than a year earlier than the EFD of the instant application), Yerramalli hereinafter.
Re. Claim 12,  Takeda and  Cirik teach claim 11.
Yet, Takeda and  Cirik  do not expressly teach wherein the one or more uplink resources are associated with a physical uplink control channel (PUCCH) or a medium access control (MAC) command element (CE).
However, in the analogous art, Yerramalli explicitly discloses wherein the one or more uplink resources are associated with a physical uplink control channel (PUCCH) or a medium access control (MAC) command element (CE). (Fig. 9 & ¶0103 - The base station 905 may determine the uplink grant resources based on …an SR received from the UE 915…. the base station 905 may determine the uplink grant resources based on a determined UCI type for the UE 915, and may grant uplink resources to the UE 915 in the event that PUCCH resources associated with a TTI of the uplink grant correspond to a UCI format that is to be used by the UE. Examiner interprets that only one of the claimed features to be mapped along with the rest of the claimed features in the limitation because of the presence of conjunction “or”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Takeda’s invention of a system and a method for performing a procedure of detecting  a beam failure and switching another beam and  Cirik’s invention of a system and a method for performing beam failure recovery procedures using bandwidth parts to combine Yerramalli’s invention of techniques for configuring uplink control channel transmissions in a shared radio frequency spectrum band, because it provides an efficient transmission mechanism by using shared frequency spectrum, in turns, enhances network utilization.  (¶0002-¶0006, Yerramalli) 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Takeda, in view of  Cirik,  further in view of Lin et al. (2020/0314811), Lin hereinafter.

Re. Claim 16,  Takeda  and Cirik teach claim 13.
Yet, Takeda  and Cirik do not expressly teach wherein the indication is associated with a change to one or more control resource sets (CORESETs) of the UE.
However, in the analogous art, Lin explicitly discloses wherein the indication is associated with a change to one or more control resource sets (CORESETs) of the UE. (Fig.9-13 & ¶0162 - When an adaptation of one or more CORESET(s) is indicated by a signal/channel at physical layer such as a DCI format provided by a PDCCH, for each DL BWP configured to a UE in a serving cell, the UE can be indicated by the signal/channel an adaptation for P'<=N1 CORESETs. ..  If the CORESET can be adapted, the configuration can include a number of candidates for each of the adaptable parameters).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Takeda’s invention of a system and a method for performing a procedure of detecting  a beam failure and switching another beam and  Cirik’s invention of a system and a method for performing beam failure recovery procedures using bandwidth parts to combine Lin’s invention of a system and a method for determination of physical downlink control channel assignment in power saving mode, because it provides an efficient  mechanism in saving signaling overhead by associating search space sets that can be activated/deactivated by a  DCI format with a single CORESET. (¶0002-¶0004/¶0144, Lin)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over  Takeda, in view of  Cirik,  further in view of Deogun et al. (2020/0404638), Deogun hereinafter.

Re. Claim 17,  Takeda  and Cirik teach claim 13.
Yet, Takeda  and Cirik do not expressly teach receiving, from a  base station, a notification of the rejection.
However, in the analogous art, Deogun explicitly discloses receiving, from the base station, a notification of the rejection. (Fig.12-15 & ¶0256 - As shown in step 1502, the UE 100 transmits beam recovery request using the resource of PCell (e.g. PUCCH/PUSCH/RACH). Fig.12-15 & ¶0262-¶0263 - If UE receives beam recovery response from network before monitoring time expires: Beam recovery response can indicate either rejection message or accept message (as shown in step 1514). Fig.12-15 &¶0256 - If beam recovery response indicates reject message, then UE stops performing beam recovery request transmission for SCell and beam failure is triggered in step 1512).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Takeda’s invention of a system and a method for performing a procedure of detecting  a beam failure and switching another beam and  Cirik’s invention of a system and a method for performing beam failure recovery procedures using bandwidth parts to combine Deogun’s invention of a system and a method for beam management framework for carrier aggregation, because it provides provide a mechanism for User Equipment (UE) to perform beam management procedures including beam measurement, beam reporting, beam recovery and beam failure for primary and secondary cell, thereby improving reliability and mobility performance of high frequency deployment. (¶0002-¶0004, Deogun)
Claims 19-20, 22, 24 and  29-30  are rejected under 35 U.S.C. 103 as being unpatentable over  Cirik,  in view of  Raghavan et al. (2018/0278309, same assignee but published more than a year earlier than the EFD of the instant application),  Raghavan hereinafter

Re. Claims 19 and  29, Cirik teaches a method of wireless communication performed by a base station (Fig. 24 & ¶0004 - methods are described for BFR procedures using BWPs. ¶0286 - FIG. 24 shows an example of a beam failure recovery procedure for a primary cell. ) and a base station (Fig. 3, 120A-B), comprising: a memory (Fig. 3, 322A-B); and at least one processor (Fig. 3, 321A-B) coupled to the memory and configured to: receive, from a user equipment (UE), a request for an indication identifying a physical downlink control channel (PDCCH) monitoring location associated with transmitting a next downlink control information (DCI) communication (Fig. 24 & ¶0291 - The wireless device 2402 may initiate a BFRQ transmission, for example, based on detecting the beam failure on the second BWP and identifying the first RS of the second BWP.  The BFRQ transmission may comprise sending (e.g., transmitting), in a first slot, the at least one preamble via the at least one PRACH resource for the BFR procedure of the second BWP (e.g., at time T3).  …. The wireless device 2402 may start, from a second slot, monitoring for a BFR response, for example, based on sending (e.g., transmitting) the at least one preamble in the first slot. Fig. 24 & ¶0292 -  The monitoring for the BFR response may comprise monitoring at least one second PDCCH in one or more coresets associated with the second BWP for a second DCI  (interpreted as a next DCI) within a configured response window.  The second DCI may be CRC scrambled by a C-RNTI of the wireless device 2402. The BFR procedure may be successfully completed (e.g., at time T4), for example, based on receiving the second DCI  (interpreted as a next DCI) on the at least one second PDCCH in the one or more coresets, within the configured response window); 
Yet, Cirik does not expressly teach determine whether to grant the request.
explicitly discloses determine whether to grant the request (Fig.1/Fig.5 & ¶0072 - In step 506, base station 105 determines whether to grant the request. ….Upon base station 105 making the determination, base station 105 sends a message to UE 115 that may grant or deny the request.  In some embodiments, base station 105 denies the request.  In some embodiments, base station grants UE 115's request for the top beam identified in the request).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cirik’s invention of a system and a method for performing beam failure recovery procedures using bandwidth parts to include Raghavan’s invention of a system and a method for beam switching in millimeter wave systems to manage thermal constraints, because it provides an efficient mechanism in selectively switching between antenna subarray to control thermal conditions in the millimeter wave system, such as in LTE advanced wireless system. (¶0002-¶0006, Raghavan).
Re. Claims 20 and 30,  Cirik  and Raghavan teach claims 19 and 29 respectively.
Cirik further teaches further comprising: transmitting, to the UE, the indication identifying the PDCCH monitoring location associated with transmitting the next DCI communication (Fig. 24 & ¶0292 -  The monitoring for the BFR response may comprise monitoring at least one second PDCCH in one or more coresets associated with the second BWP for a second DCI  (interpreted as a next DCI) within a configured response window.  The second DCI may be CRC scrambled by a C-RNTI of the wireless device 2402. The second DCI may be CRC scrambled by a C-RNTI of the wireless device 2402. The BFR procedure may be successfully completed (e.g., at time T4), for example, based on receiving the second DCI  (interpreted as a next DCI) on the at least one second PDCCH in the one or more coresets, within the configured response window).

expressly teach wherein the determination is to grant the request.
However, in the analogous art, Raghavan explicitly discloses wherein the determination is to grant the request. (Fig.1/Fig.5 & ¶0072 - In step 506, base station 105 determines whether to grant the request. ….Upon base station 105 making the determination, base station 105 sends a message to UE 115 that may grant or deny the request.  In some embodiments, base station 105 denies the request.  In some embodiments, base station grants UE 115's request for the top beam identified in the request).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cirik’s invention of a system and a method for performing beam failure recovery procedures using bandwidth parts to include Raghavan’s invention of a system and a method for beam switching in millimeter wave systems to manage thermal constraints, because it provides an efficient mechanism in selectively switching between antenna subarray to control thermal conditions in the millimeter wave system, such as in LTE advanced wireless system. (¶0002-¶0006, Raghavan).
Re. Claim 22,  Cirik  and Raghavan teach claim 19.
Yet, Cirik does not expressly teach further comprising: QC195761Qualcomm Ref. No. 195761 48 wherein the determination is to reject the request, transmitting, to the UE, a notification of the rejection.
However, in the analogous art, Raghavan explicitly discloses further comprising:  wherein the determination is to reject the request, QC195761Qualcomm Ref. No. 195761 48 transmitting, to the UE, a notification of the rejection. (Fig.1/Fig.5 & ¶0072 - In step 506, base station 105 determines whether to grant the request. ….Upon base station 105 making the determination, base station 105 sends a message to UE 115 that may grant or deny the request.  In some embodiments, base station 105 denies the request.).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cirik’s invention of a system and a method for performing beam 
Re. Claim 24,  Cirik  and Raghavan teach claim 19.
Cirik further teaches wherein the request is received in association with information that is based upon monitoring, by the UE, of a set of operational conditions (Fig. 24 & ¶0291 - The wireless device 2402 may initiate a BFRQ transmission, for example, based on detecting (i.e., monitoring) the beam failure (interpreted as a set of operational condition) on the second BWP and identifying the first RS of the second BWP.  The BFRQ transmission may comprise sending (e.g., transmitting), in a first slot, the at least one preamble via the at least one PRACH resource for the BFR procedure of the second BWP (e.g., at time T3)), 
Yet, Cirik does not expressly teach wherein the determination is based in part on the received information.
However, in the analogous art, Raghavan explicitly discloses wherein the determination is based in part on the received information. (Fig.1/Fig.5 & ¶0070 - In step 504, controller/processor 280 (Fig.2, UE 115) determines that the thermal gradient of the sector of the serving RFIC exceeds the thermal threshold for that sector. Fig.1/Fig.5 & ¶0071 - In step 505, UE 115 generates a request asking base station 105 for a beam switch.  UE 115 may indicate which beam the UE desires and the desired beam may be one of the beams identified as a top-N beam from step 501….  Having generated the request, in step 505 UE 115 send the request to base station 105. Fig.1/Fig.5 & ¶0072 - In step 506, base station 105 determines whether to grant the request. ….Upon base station 105 making the determination, base station 105 sends a message to UE 115 that may grant or deny the request.  In some embodiments, base station 105 denies the request.  In some embodiments, base station grants UE 115's request for the top beam identified in the request).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cirik’s invention of a system and a method for performing beam failure recovery procedures using bandwidth parts to include Raghavan’s invention of a system and a method for beam switching in millimeter wave systems to manage thermal constraints, because it provides an efficient mechanism in selectively switching between antenna subarray to control thermal conditions in the millimeter wave system, such as in LTE advanced wireless system. (¶0002-¶0006, Raghavan).









Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik,  in view of  Raghavan,  further in view of Lin.

Re. Claim 21,  Cirik  and Raghavan teach claim 19.             
Yet , Cirik  and Raghavan do not expressly teach wherein the indication is associated with a change to one or more control resource sets (CORESETs) of the UE.
However, in the analogous art, Lin explicitly discloses wherein the indication is associated with a change to one or more control resource sets (CORESETs) of the UE. (Fig.9-13 & ¶0162 - When an adaptation of one or more CORESET(s) is indicated by a signal/channel at physical layer such as a DCI format provided by a PDCCH, for each DL BWP configured to a UE in a serving cell, the UE can be indicated by the signal/channel an adaptation for P'<=N1 CORESETs. ..  If the CORESET can be adapted, the configuration can include a number of candidates for each of the adaptable parameters).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cirik’s invention of a system and a method for performing beam failure recovery procedures using bandwidth parts and Raghavan’s invention of a system and a method for beam switching in millimeter wave systems to manage thermal constraints to combine Lin’s invention of a system and a method for determination of physical downlink control channel assignment in power saving mode, because it provides an efficient  mechanism in saving signaling overhead by associating search space sets that can be activated/deactivated by a  DCI format with a single CORESET. (¶0002-¶0004/¶0144, Lin)


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik,  in view of  Raghavan,  further in view of Park (2021/0014893), Park hereinafter.

Re. Claim 23,  Cirik  and Raghavan teach claim 19.
Yet , Cirik  and Raghavan do not expressly teach wherein the determination is based in part on one or more network criteria comprising a loading condition, an operator policy, a permission associated with the UE, or a combination thereof.
However, in the analogous art, Park explicitly discloses wherein the determination is based in part on one or more network criteria comprising a loading condition, an operator policy, a permission associated with the UE, or a combination thereof. (Fig. 33-34 & ¶0305 -  if the first base station does not allow/admit/accept the request of the radio resource configuration initiation for the first wireless device (e.g., due to lack of resources to serve the first wireless device; lack of system capacity of the first base station; high load status of the resource pool, the first cell, and/or the one or more cells; based on access control polices of the first cell and/or the one or more cells; etc.), the first base station may send, to the second base station, a request acknowledge message (e.g., handover preparation failure message, secondary node addition/modification request reject message, etc.) indicating rejection of the request of the resource configuration for the first wireless device. Examiner interprets that only one of the claimed features to be mapped because of the presence of conjunction “or”. In this case, Park discloses network criteria such as loading condition and operator policy as mentioned supra).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cirik’s invention of a system and a method for performing beam .













Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik,  in view of  Raghavan,  further in view of Kim.

Re. Claim 25,  Cirik and Raghavan teach claim 24.                  
Cirik further teaches wherein one or more of the set of operational conditions are associated with a state of the UE (Fig. 24 & ¶0291 - The wireless device 2402 may initiate a BFRQ transmission, for example, based on detecting (i.e., monitoring) the beam failure (interpreted as a set of operational condition) on the second BWP and identifying the first RS of the second BWP.  The BFRQ transmission may comprise sending (e.g., transmitting), in a first slot, the at least one preamble via the at least one PRACH resource for the BFR procedure of the second BWP (e.g., at time T3)). Here, the detection of beam failure by the UE is interpreted as a set of operational conditions, which triggers the beam recovery request  at T3 as shown in Fig. 24.  Under BRI “state of the UE” is interpreted as a condition of the UE when the UE experiences an adverse radio environment as disclosed supra.) , or a combination thereof.
Yet, Cirik and Raghavan do not expressly teach wherein at least one of the set of operational conditions is associated with a channel between the UE and the base station.
However, in the analogous art, Kim explicitly discloses wherein at least one of the set of operational conditions is associated with a channel between the UE and the base station.(Fig. 6 & ¶0131 –  The terminal may determine the resource region 600 for PUSCH transmission with a configured grant on the basis of the period information 603 configured through a higher layer and the time resource allocation information 601 and the frequency resource allocation information 602 acquired from the DCI scrambled with the CS-RNTI corresponding to the trigger and perform the PUSCH transmission with the configured grant in the corresponding resource region 600).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Cirik’s invention of a system and a method for performing beam failure recovery procedures using bandwidth parts and Raghavan’s invention of a system and a method for beam switching in millimeter wave systems to manage thermal constraints to combine Kim’s invention of a system and a method for transmitting and receiving physical-layer channels having different priorities in a wireless communication system, because it provides a mechanism to prioritize delay sensitive (i.e., low latency) services such as ultra-reliable low-latency communication (URLLC)  over delay-tolerant services (i.e., high latency), such as enhanced mobile broadband (eMBB), massive machine-type communication (mMTC), a requirement for data services for 5G communication system. (¶0003-¶0007, Kim)







Allowable Subject Matter
Claim  7  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 7 –  wherein the transmission of the first request is triggered if the traffic pattern characteristic of the channel is associated with aperiodic traffic, periodic traffic during an interval exceeds an interval threshold, or a combination thereof.









Response to Arguments
Earlier claim objections have been withdrawn following the amendments of claim languages as submitted on 01/18/2022.
Earlier 112(b) rejection for claim 25 has been withdrawn following the amendments of claim languages.
Applicant's arguments filed on 01/18/2022 have been fully considered but they are not persuasive.

Regarding remarks in pages 11-12 for independent claims 1, 19, 26 and 29, applicant argues that Takeda fails to teach, ”transmit, based on the monitoring, a  first request for an indication identifying a physical downlink control channel (PDCCH) monitoring location…..“. Examiner respectfully disagrees with the applicant.
Takeda discloses that  notification of downlink control information (DCI) to a user equipment (UE) by using a control resource set (CORESET) being an allocation candidate region for a control channel is under study for NR (New Radio system in 5G).  During the beam recovery (BR) procedure, the use of the CORESET for a beam recovery procedure is under study. However, the study as to what type of search space is to be used for the CORESET for a beam recovery procedure is not developed yet. See ¶0007-¶0008. Takeda’s invention provides a solution to the aforesaid issues as described in ¶0010, for example, a user terminal according to one aspect of the present disclosure includes: a receiving section that performs monitoring of a downlink control channel during a beam failure recovery (BFR) procedure; and a control section that identifies correspondence between a format of downlink control information transmitted on the downlink control channel and a search space in which the monitoring is performed. Takeda further discloses in ¶0023, “For NR, to reduce occurrence of RLF (radio link failure), the following is under study: when quality of a specific beam is deteriorated, a procedure of switching to another beam (which may be referred to as beam recovery (BR), beam failure recovery (BFR), L1/L2 (Layer 1/Layer 2) beam recovery, and so on) is performed”, continues in ¶0036-¶0037, “a plurality of steps (referring to steps in Fig. 1, ¶0024-¶0035 as used in §103 rejection for independent claims 1, 19, 26 and 29) may be combined together, or the order may be rearranged. Whether or not BFR is performed may be configured for the UE by using higher layer signaling.  Here, for example, the higher layer signaling may be any one or combinations of RRC (Radio Resource Control) signaling, MAC (Medium Access Control) signaling, broadcast information, and the like”. It is crystal clear from the aforesaid sections  as disclosed by Takeda, higher layer signaling refers to MAC (Medium Access Control) signaling (layer 2), broadcast information in addition to RRC signaling (layer 3), contrary to applicant’s assertion in pages 11-12 of remarks as submitted on  01/18/2022.  Takeda further discloses in ¶0049, “CORESET configuration may be notified by using higher layer signaling, or may be represented by certain RRC information elements (which may be referred to as “ControlResourceSet”)“. In other words, CORESET configuration pertaining to beam failure recovery (BFR) as disclosed by Takeda in various embodiments of the reference along with Fig. 1-9, may be notified by gNB/base station to a UE by using MAC (Medium Access Control) signaling (layer 2), broadcast information in addition to RRC signaling (layer 3), as defined in under a single term, “higher layer signaling”, a significant contrast to applicant’s assertion in pages 11-12 of remarks as submitted on  01/18/2022.
Now, the performance of monitoring of a downlink control channel during a beam failure recovery (BFR) procedure between a base station and a UE, as disclosed in Fig. 1-3, is performed by  using Layer 1 (e.g., PDCCH/ PUCCH/PRACH, in Fig.1) through  Layer2 (Random access procedure, e.g., message3, Fig.3). The parameter related to CORESET configuration could be configured by a base station to a UE by a higher layer signaling, e.g., RRC (layer  3)  or MAC layer (layer 2) or broadcast information. An individual having an ordinary skill in the field of endeavor, would  readily understand that the exchange of control information between a base station and a UE would involve layer 1 (PDCCH/ PUCCH/PRACH, in Fig.1) along 
For example, in the step S104, UE transmits a beam recovery request (BFRQ (Beam Failure Recovery reQuest)). The beam recovery request may be referred to as a beam recovery request signal, a beam failure recovery request signal, the BFRQ could be sent by a UE to a base station by using at least one of an uplink control channel (PUCCH (Physical Uplink Control Channel)), a random access channel (PRACH (Physical Random Access Channel)), and a UL grant free PUSCH (Physical Uplink Shared Channel), see ¶0030-¶0031, clearly, it is done at layer 1.
Similarly, monitoring of beam reconfiguration information, which is sent by a base station to a UE is done in step 105 as shown in Fig. 1, for example, the response signal may be transmitted by a base station to the UE in a UE-common search space for a PDCCH as monitored by the UE, see ¶0033, clearly, it is done at layer 1.
From the aforesaid disclosures, it is crystal clear that  monitoring a set of operational conditions associated with the UE and transmitting, based on the monitoring, a first request for an indication identifying a physical downlink control channel (PDCCH) monitoring location as claimed in independent claims 1 and 26, are performed at layer 1 or Physical layer as UE monitors PDCCH in the UE-common search space for beam reconfiguration information in response to  beam recovery request signal (BFRQ),  sent in PUCCH or PRACH as shown in Fig.1. 
In addition to aforesaid disclosures, Takeda further discloses that CORESET-BFR,  a configuration parameter, would be used to identify the type of search space to be used for the CORESET (control resource set)  in a beam recovery procedure as shown in Fig. 1-3. As disclosed supra, CORESET configuration may be notified by using higher layer signaling (i.e. MAC signaling / layer2, RRC signaling / layer 3 or broadcast information). In any case, Layer 2 or Layer 3 signaling works in synch with Layer 1 signaling as known in the field of endeavor, contrary to applicant’s assertion in pages 11-12 of remarks as BFRQ (Beam Failure Recovery reQuest)) by using PUCCH or PRACH (Physical layer or layer 1) and monitors PDCCH, based on configuration parameters of CORESET-BFR (e.g., BFR-CORESET ID), the CORESET configuration (CORESET-BFR) is notified by the base station in layer 2 or layer 3 as disclosed supra. That is, in combination of signaling in layers 1 to layer2/3, the beam failure recovery (BFR) is performed as shown in Fig. 1-3 along with relevant paragraphs as cited in ¶103 rejection for independent claims 1 and 26, a substantial contrast to applicant’s remarks in pages 11-12 of remarks as submitted on  01/18/2022.

In reference to Cirik reference, applicant argues that  Cirik fails to teach “transmit, based on the monitoring, a first request for an indication identifying a physical downlink control channel (PDCCH) monitoring location associated with receiving a next downlink control information (DCI) communication“. Examiner respectfully disagrees with the applicant. Cirik discloses in ¶0291 along with Fig. 24, “The wireless device 2402 may initiate a BFRQ transmission, for example, based on detecting the beam failure on the second BWP and identifying the first RS of the second BWP.  The BFRQ transmission may comprise sending (e.g., transmitting), in a first slot, the at least one preamble via the at least one PRACH resource (that is, at physical layer / layer 1)  for the BFR procedure of the second BWP (e.g., at time T3).  …. The wireless device 2402 may start, from a second slot, monitoring for a BFR response, for example, based on sending (e.g., transmitting) the at least one preamble in the first slot. “,  continues in  ¶0292 along with Fig. 24, “The monitoring for the BFR response may comprise monitoring at least one second PDCCH (that is, at physical layer / layer 1) in one or more coresets associated with the second BWP for a second DCI (interpreted as a next DCI, at physical layer / layer 1) within a configured response window.  The second DCI  physical layer / layer 1)  may be CRC scrambled by a C-RNTI of the wireless device 2402. The second DCI may be CRC scrambled by a C-RNTI of the wireless device 2402. The BFR procedure may be successfully completed (e.g., at time T4), for example, based on receiving the second DCI  (interpreted as a next DCI, at physical layer / layer 1 ) on the at least one second PDCCH (that is, at physical layer / layer 1)  in the one or more coresets, within the configured response window”.  
Applicant’s argument in particular to Cirik is that the CORESET, BWP, BFR configurations are all configured via RRC before beam failure is detected in Fig. 24 of Cirik, it appears that applicant’s argument to Cirik’s reference is similar to applicant’s argument to Takeda’s reference (i.e., CORESET, BWP, BFR configurations are pre-configured by layer 3 (or RRC signaling).  Examiner’s rebuttal (in details above) to Takeda’s reference is also applicable to Cirik’s reference, similar scenario as explained above. In particular, applicant refers to BFR (beam failure recovery) configuration message may comprise RRC message, hence, those configuration parameters are pre-configured !  A person in the field of endeavor would be baffled by the mischaracterization of such an assertion by the applicant. As pointed out in §103 rejection in reference to ¶0291-¶0292, physical layer or layer 1 is involved in transmitting BFRQ (PRACH/physical layer 1) by a wireless device with the monitoring of BFR response of at least one second PDCCH (that is, at physical layer / layer 1) in one or more coresets associated with the second BWP for a second DCI (interpreted as a next DCI, at physical layer / layer 1) within a configured response window. In addition, Cirik discloses BFR procedure also in ¶0294-¶0295 along with Fig. 26, for example, “The maximum number of the BFRQ transmissions (e.g., preamble transmissions) may be configured by a higher layer. A lower layer (e.g., physical layer) of the wireless device may indicate a failure of the BFR procedure to a higher layer (e.g., RRC) at a time T5. The lower layer (e.g., MAC layer) of the wireless device 2602 may restart the first inactivity timer at time T6, for example, based on indicating the failure  higher layer may indicate to a lower layer (e.g., physical layer, MAC layer, etc.) to restart the first inactivity timer at time T6, for example, based on receiving the failure of the BFR procedure at time T5. The second timer (e.g., if configured) may expire (e.g., at time T4) before the BFR procedure is successfully completed. A lower layer (e.g., physical layer) of the wireless device may indicate a failure of the BFR procedure to a higher layer (e.g., RRC) at time T5. The lower layer (e.g., MAC layer) of the wireless device 2602 may restart the first inactivity timer at time T6, for example, based on indicating the failure of the BFR procedure. The higher layer may indicate to a lower layer (e.g., physical layer, MAC layer) to restart the first inactivity timer at time T6, for example, based on receiving the failure of the BFR procedure at time T5.  
That is, in combination of signaling in layers 1 to layer2/3, the beam failure recovery (BFR) is performed as shown in Fig. 24-26 along with relevant paragraphs as cited in ¶103 rejection for independent claims 1 and 26, a substantial contrast to applicant’s allegations in pages 13-14 of remarks as submitted on  01/18/2022.

For these reasons, it is maintained that independent claims 1  and 26  are unpatentable over Takeda, in view of Cirik.
For similar reasons, it is maintained that independent claims 19  and 29  are unpatentable over Cirik, in view of Raghavan.

As all other dependent claims depend either directly or indirectly from the independent claims 1, 19, 26 and 29,   similar rationale also applies to all respective dependent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/M.S.C./Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467